                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

STEVEN WARE ADAMS,                  )
                                    )
                  Petitioner,       )               No. 2:03-cr-319-DCN
                                    )
            vs.                     )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       This matter is before the court on petitioner Steven Ware Adams’s (“Adams”)

motion to amend/correct clerical error, ECF No. 143, Adams’s motion to vacate pursuant

to 28 U.S.C. § 2255, ECF No. 144, and Adams’s motion to amend his § 2255 motion,

ECF No. 149. For the reasons set forth below, the court grants the motion to

amend/correct clerical error and denies Adams’s § 2255 motion and motion to amend his

§ 2255 motion.

                                  I. BACKGROUND

       On September 18, 2013, Adams pleaded guilty to Hobbs Act robbery in violation

of 18 U.S.C. § 1951 and using and possessing a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. 924(c)(1)(A)(ii). Adams was classified as a career

offender under the United States Sentencing Guidelines (“U.S.S.G.” or “Sentencing

Guideliens”) § 4B1.1 and sentenced to a term of 272 months’ imprisonment. At the time

of Adams’s sentencing, the Sentencing Guidelines were mandatory. On October 9, 2014,

Adams, acting pro se, filed a motion to amend/correct a clerical order in the judgment.

ECF No. 143. Then on June 23, 2016, Adams, still acting pro se, filed a motion to vacate

pursuant to § 2255. ECF No. 144. On August 25, 2016, Adams filed through counsel a
                                            1
motion to amend his § 2255 motion and an emergency motion for release on bond. ECF

No. 149. Adams’s counsel then filed a supplement to Adams’s § 2255 motion on May

31, 2017. ECF No. 151. The case was stayed on July 6, 2018 pending the resolution of

an issue before the Supreme Court. ECF No. 152. The court then lifted the stay on

October 15, 2019. ECF No. 154. The government responded to Adams’s three motions

on January 13, 2020. ECF No. 160.

                                     II. STANDARD

       Federal district courts are charged with liberally construing petitions filed by pro

se litigants to allow the development of a potentially meritorious case. See Hughes v.

Rowe, 449 U.S. 5, 9-10 (1980). Pro se petitions are therefore held to a less stringent

standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th

Cir. 1978). Liberal construction, however, does not mean that a court may ignore a clear

failure in the pleading to allege facts that set forth a cognizable claim. See Weller v.

Dep’t of Soc. Servs., 901 F.3d 387, 390-91 (4th Cir. 1990).

       Pursuant to 28 U.S.C. § 2255(a):

       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the sentence
       was imposed in violation of the Constitution or laws of the United States,
       or that the court was without jurisdiction to impose such sentence, or that
       the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.




                                              2
The petitioner must prove the grounds for collateral attack by a preponderance of the

evidence. 1 See King v. United States, 2011 WL 3759730, at *2 (D.S.C. Aug. 24, 2011)

(citing Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958)).

                                    III. DISCUSSION

       The court begins with Adams’s motion to amend his judgment and then turns to

his § 2255 motion.

       A. Motion to Amend/Correct Clerical Error in Judgment

       Pursuant to Rule 36 of the Federal Rules of Criminal Procedure, Adams asks the

court to correct the spelling of his name in the judgment and records in this case and in

his other case, 2:94-cr-864-001. Adams explains that throughout his two cases, his name

is spelled as “Steven” when in actuality his name is spelled as “Stephen.” Adams

attached his birth certificate and his social security card to his motion to prove the proper

spelling of his first name. Adams explains that this correction may seem unnecessary,

but that he is concerned for the collateral consequences that could occur if he is

misidentified. In response, the government explains that it does not have access to

Adams’s birth certificate or social security card and that it cannot verify the authenticity

of those documents. However, the government does not object to the correction if the




       1
          In deciding a § 2255 petition, the court shall grant a hearing, “[u]nless the
motion and the files and records of the case conclusively show that the prisoner is entitled
to no relief.” 28 U.S.C. § 2255(b). The court has reviewed the record in this case and has
determined that a hearing is not necessary.
                                              3
court is both satisfied that the documents are authentic, and if Adams’s name is spelled

“Stephen” on those documents.

       Rule 36 of the Federal Rules of Criminal Procedure provides that “[a]fter giving

any notice it considers appropriate, the court may at any time correct a clerical error in a

judgment, order, or other part of the record, or correct an error in the record arising from

oversight or omission.” Having reviewed Adams’s birth certificate and social security

card, the court is convinced that the documents are authentic and that the proper spelling

of Adams’s first name is “Stephen.” Therefore, the court grants Adams’s motion to

amend/correct the clerical error in the judgment in this case. The court denies Adams’s

motion as to his other case, 2:94-cr-864-001, because the motion was not filed in that

case. Adams may file a similar motion in that case if he wants to court to amend the

judgment in that case as well.

       B. Section 2255 Motion

       Turning to Adams’s § 2255 motion, Adams argues that his § 924(c) conviction

must be vacated based on Johnson v. United States, 135 S. Ct. 2551 (2015), which found

the residual clause of the Armed Career Criminal Act to be void for vagueness. He

contends that based on Johnson, the similarly-worded residual clause of § 924(c) is

unconstitutionally vague, and that his predicate offense, Hobbs Act robbery, does not fall

within § 924(c)’s force clause, meaning that his § 924(c) conviction is no longer valid.

Then in Adams’s supplement filed by counsel, Adams argues that his sentence is

unconstitutional because it was predicated on the residual clause of the Sentencing

Guidelines. Adams contends that the holding in Johnson extends to invalidate the

residual clause of the Sentencing Guidelines, and because Adams’s predicate offenses do



                                              4
not fall within the other two clauses that warrant career offender classification, Adams

can no longer be classified as a career offender. Adams also asks to be released on bond

pending this court’s decision on his § 2255 motion.

       Adams, through counsel, filed another supplement to his motion in which he

addresses Beckles v. United States, 137 S. Ct. 886 (2017). In Beckles, the Supreme

Court held that the residual clause of the advisory Sentencing Guidelines was not void for

vagueness, and Adams argues that because he was sentenced under the mandatory

Sentencing Guidelines, Beckles does not apply to his § 2255 motion. Adams also

discusses various developments in the law since Adams filed his original § 2255 motion.

       Adams raises two challenges here: one based on § 924(c), and one based on the

Sentencing Guidelines. Beginning with § 924(c), the Supreme Court recently held that

the residual clause of § 924(c) is unconstitutionally vague. United States v. Davis, 139 S.

Ct. 2319, 2336 (2019). However, even in light of Davis, Adams’s § 924(c) conviction

and sentence are still valid based on the force clause. Pursuant to § 924(c), it is illegal for

“any person who, during and in relation to any crime of violence or drug trafficking

crime . . . for which the person may be prosecuted in a court of the United States” to

“use[ ] or carr[y] a firearm, or who, in furtherance of any such crime, possess[ ] a

firearm.” 18 U.S.C. § 924(c). The statute defines “crime of violence” as

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense.
Id. The Davis Court found the residual clause, subsection B, to be void for vagueness;

however, the force clause, subsection A, remains intact. As such, § 924(c) convictions

based on an underlying crime of violence that fits within the force clause’s definition are

                                              5
still valid. The crime of violence upon which Adams’s § 924(c) conviction is based is his

conviction for Hobbs Act robbery. Adams argues that Hobbs Act robbery is not a crime

of violence because the residual clause is void for vagueness and because Hobbs Act

robbery does not qualify as a crime of violence under the force clause. While the residual

clause is void for vagueness, the second half of Adams’s argument fails because the

Fourth Circuit has recently held that Hobbs Act robbery does constitute a crime of

violence under the force clause. United States v. Mathis, 932 F.3d 242, 266 (4th Cir.

2019) (“[W]e conclude that Hobbs Act robbery constitutes a crime of violence under the

force clause of Section 924(c).”). Therefore, Davis offers no relief for Adams, and his

§ 924(c) conviction is still valid.

        Adams’s argument about the mandatory Sentencing Guidelines also fails. The

issue with this argument is timeliness. Section 2255 imposes a one-year period of

limitations, relevant here, from “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by the

Supreme Court and made retroactively applicable to cases on collateral review.” 28

U.S.C. § 2255(f)(3). Adams filed his § 2255 motion within one year of Johnson, which

newly recognized that the residual clause of the Armed Career Criminal act was void for

vagueness. However, in United States v. Brown, the Fourth Circuit held a petitioner’s

§ 2255 motion challenging his sentence under the mandatory Sentencing Guidelines was

not timely because the right recognized by Johnson only related to the Armed Career

Criminal Act, not the Sentencing Guidelines. 868 F.3d 297, 303 (4th Cir. 2017), cert.

denied, 139 S. Ct. 14 (2018). The same is true here. Adams’s challenge based on the

Sentencing Guidelines is untimely because, as Brown makes clear, the Supreme Court



                                             6
has yet to newly recognize a right related to the mandatory Sentencing Guidelines.

Therefore, the court denies Adams’s § 2255 motion and his related supplemental

motions. The court also finds Adams’s request to be released on bond pending this

court’s decision to be moot.

       Rule 11(a) of the Rules Governing Section 2255 Proceedings provides that the

district court “must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). An applicant satisfies this standard by establishing that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Here, Adams does not

meet this standard because there is nothing debatable about the court’s resolution of his §

2255 petition.




                                              7
                               IV. CONCLUSION

      For the foregoing reasons the court GRANTS the motion to amend/correct

clerical error and DENIES Adams’s § 2255 motion and motion to amend his § 2255

motion.

      AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

January 28, 2020
Charleston, South Carolina




                                        8
